Case 1:18-cv-00031-MFU-PMS Document 71-4 Filed 04/24/19 Page 1of2 Pageid#: 918

EXHIBIT 4
oo

Case 1:18-cv-00031-MFU-PMS Document 71-4 Filed 04/24/19 Page 2 of 2 Pageid#: 919

 

From:
Sent:
To:

Ce:
Subject:

Joyce,

| received a notice that | had been selected to participate on an interview committee. Normally | am glad to participate

Duffy Carmack

Friday, March 31, 2017 10:11 AM
Joyce Brooks

David Matlock
Interview Committee

in this. However, | have known Joe personally for many years and do not feel that it would be fair to participate in this

selection-_process.
Thanks
Duffy

 

aX
